Exhibit 10.10

ESCROW AGREEMENT

This ESCROW AGREEMENT (this “Agreement”) is entered into this 6th day of June,
2011 (the “Effective Date”) by and among MUSTAFA MEHMET CORPORATION, an exempt
company organized under the laws of the United States Virgin Islands (“MMC”),
TRANSATLANTIC WORLDWIDE, LTD., an international business company organized under
the laws of the Commonwealth of the Bahamas (“TWL”), TRANSATLANTIC PETROLEUM
LTD., an exempt company with limited liability organized under the laws of
Bermuda (“TPL”), PINNACLE TURKEY HOLDING COMPANY, LLC, a Delaware limited
liability company (“PT Holding”), VALEURA ENERGY (NETHERLANDS) COOPERATIEF U.A.,
a cooperative with exclusion of liability incorporated under the laws of the
Netherlands (“Valeura”), and AMERICAN ESCROW COMPANY, a Texas corporation
(“Escrow Agent”). Each of MMC, TWL, TPL, PT Holding, Valeura and Escrow Agent
shall be referred to herein individually from time to time as a “Party” and
collectively as the “Parties”.

WHEREAS, MMC and TWL have entered into that certain Share Purchase Agreement
dated April 23, 2011, as amended (the “TBNG SPA”),

WHEREAS, MMC and PT Holding have entered in that certain Share Purchase
Agreement of even date (the “PTI SPA”);

WHEREAS, MMC and Valeura have entered into that certain Share Purchase Agreement
of even date (the “CRBV SPA”);

WHEREAS, the Parties hereto and certain other parties have entered into that
certain Multi-Party Agreement of even date, a provision of which relates to the
establishment of an escrow pursuant to which MMC will deposit into escrow
(i) the TA Stock (as defined below) to be issued to MMC pursuant to the TBNG SPA
and (ii) one undated, blank stock power duly executed by MMC for each share
certificate representing the TA Stock; and

WHEREAS, the escrow to be established by this Agreement will be established for
the benefit of each of TWL, PT Holding and Valeura.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

1. Defined Terms. The following capitalized terms shall have the meanings set
forth below:

1.1 “Claim Deadline” shall mean 5:00 p.m. CDT on the one year anniversary of the
Effective Date.

1.2 “Claim Notice” shall have the meaning set forth in Section 3.1, below.

1.3 “Common Stock” shall mean the common stock, US $0.01 par value per share, of
TPL.

 

1



--------------------------------------------------------------------------------

1.4 “Confirming Notice” shall have the meaning set forth in Section 3.3, below.

1.5 “Escrowed Instruments” shall mean all stock certificates representing shares
of Common Stock of TPL, all dividends which may be declared on such Common Stock
during the term of this Agreement, all Additional Equity Securities (defined in
Section 2.3 hereof) and all stock powers on deposit with Escrow Agent from time
to time pursuant to the terms of this Agreement.

1.6 “Estimated Damages” shall mean the US dollar amount set forth in a Claim
Notice in good faith as estimated damages for any Indemnification Claim by any
of TWL, PT Holding or Valeura.

1.7 “Fair Market Value” shall mean the volume weighted average price per share
of the Common Stock on the NYSE Amex Stock Exchange for the five (5) trading
days prior to the date specified for the calculation thereof.

1.8 “Indemnification Claim” shall mean any indemnification claim made by TWL, PT
Holding or Valeura pursuant to their respective Share Purchase Agreement.

1.9 “Indemnified Damages” shall have the meaning set forth in Section 4.3(a).

1.10 “Joint Notice” shall mean the notice executed by two or more Parties (other
than Escrow Agent) and delivered to Escrow Agent and each other Party pursuant
to Section 4 of this Agreement. Each Joint Notice shall identify the specific
provision of this Agreement pursuant to which it is being delivered. Each Joint
Notice may be executed in counterparts.

1.11 “Paid Shares” shall mean that number of shares of Common Stock to be
retained by TPL or transferred to PT Holding or Valeura pursuant to Section 4.3
as a result of the final resolution of an Indemnification Claim, calculated as
follows: (i) Indemnified Damages divided by (ii) the Fair Market Value for the
Common Stock as of the day prior to the date of the Joint Notice relating
thereto. When determining the number of Paid Shares, fractional shares shall be
rounded to the nearest number of full shares.

1.12 “Remainder Shares” shall mean that number of shares, calculated as of the
Claim Deadline as follows: 18,500,000 shares, minus the Reserved Shares.

1.13 “Reserved Shares” shall mean that number of shares of Common Stock
calculated as follows: (i) the amount of Estimated Damages as set forth in a
Claim Notice multiplied by 1.5, and then divided by (ii) the Fair Market Value
as of the day of the Claim Deadline. When determining the number of Reserved
Shares, fractional shares shall be rounded to the nearest number of full shares.

1.14 “Share Purchase Agreement” means each of the TBNG SPA, the PTI SPA and the
CRBV SPA.

 

2



--------------------------------------------------------------------------------

1.15 “TA Stock” shall mean 18,500,000 shares of Common Stock to be issued to MMC
pursuant to the TBNG SPA.

2. Establishment of Escrow.

2.1 Upon execution and delivery by all Parties of this Agreement and the closing
of the TBNG SPA, the PTI SPA and the CRBV SPA, MMC shall deposit with Escrow
Agent the TA Stock and one undated, blank stock power duly executed by MMC for
each certificate representing the TA Stock. The Escrowed Instruments shall be
held in escrow by Escrow Agent pursuant to the terms of this Agreement. The
Parties (other than Escrow Agent) acknowledge and agree that the Escrowed
Instruments are being held in escrow as collateral for the indemnification
obligations of MMC under each of the TBNG SPA, the PTI SPA and the CRBV SPA.

2.2 If during the term of this Agreement any dividends are declared in respect
of any of the TA Stock held in escrow pursuant to this Agreement, TWL and TPL
shall cause those dividends to be advanced to the Escrow Agent, who shall hold
and release same in accordance with this Agreement.

2.3 If during the term of this Agreement MMC receives any other securities (the
“Additional Escrow Securities”) (a) as a divided or other distribution on the TA
Stock, (b) on a subdivision, or compulsory or automatic conversion or exchange
of the TA Stock, or (c) from a successor issuer in a business combination that
TPL completes, then MMC will deposit such Additional Escrow Securities in escrow
with the Escrow Agent. MMC will deliver or cause to be delivered to the Escrow
Agent any share certificates or other evidence of the Additional Escrow
Securities, along with a duly executed blank stock power for each share
certificate delivered. When this Agreement refers to the TA Stock, it includes
any Additional Escrow Securities. MMC will immediately deliver to the Escrow
Agent any replacement share certificates or other evidence of Additional Escrow
Securities issued to MMC.

3. Claim Notices.

3.1 In the event any of TWL, TPL, PT Holding or Valeura believes it has an
Indemnification Claim under its respective Share Purchase Agreement, the
claiming party shall be entitled to send a notice on or prior to the Claim
Deadline (each, a “Claim Notice”) to Escrow Agent and each other Party to this
Agreement, which Claim Notice shall set forth the following: (i) a description
of the Indemnification Claim citing with specificity the provisions in its
respective Share Purchase Agreement under which such claim is being made, and
(ii) the amount of the Estimated Damages.

3.2 Upon receipt of a Claim Notice, Escrow Agent shall send each other Party a
notice (each, a “Confirming Notice”) confirming its receipt of the Claim Notice
and the Estimated Damages claimed thereunder.

 

3



--------------------------------------------------------------------------------

4. Release from Escrow.

4.1 In the event no Claim Notices are delivered on or before the Claim Deadline,
Escrow Agent without any further communication or notice from any Party shall
release the Escrowed Instruments to MMC and the escrow contemplated herein shall
be closed.

4.2 In the event one or more Claim Notices remain outstanding as of the Claim
Deadline, TWL, TPL, PT Holding, Valeura and MMC shall execute and deliver to
Escrow Agent a Joint Notice (i) directing Escrow Agent to release to TPL the
Escrowed Instruments, (ii) directing TPL to cause its transfer agent to issue
and deliver one or more certificates in the name of MMC representing the
Reserved Shares for all outstanding Indemnification Claims and to deliver such
certificates to Escrow Agent (the escrow contemplated herein remaining open),
and (iii) directing TPL to cause its transfer agent to issue and deliver one or
more certificates in the name of MMC representing the Remainder Shares and
provide same to TPL. Upon receipt by TPL of the Joint Notice and the Escrowed
Instruments pursuant to this Section 4.2, TPL shall cause its transfer agent to
reissue the TA Stock into the number of shares representing the Reserved Shares
and the number of shares representing the Remainder Shares. Upon receipt by
Escrow Agent of one undated, blank stock power duly executed by MMC for each
share certificate representing the Reserved Shares, TPL shall deliver (x) to
Escrow Agent the share certificates representing the Reserved Shares and (y) to
MMC one or more share certificates representing the Remainder Shares and any
associated dividends thereon.

4.3 Upon final resolution of all Indemnification Claims pursuant to the Share
Purchase Agreements, if MMC is determined to be responsible to pay any damages
to any of TWL, TPL, PT Holding or Valeura, then the following shall apply:

(a) TWL, TPL, PT Holding, Valeura and MMC shall immediately after the final
resolution of all such Indemnification Claims specify in a Joint Notice to
Escrow Agent: (i) the amount of damages (the “Indemnified Damages”) payable to
each of TWL, PT Holding and Valeura, if any, as a result of any such final
resolution, (ii) the Fair Market Value of the Common Stock as of the day prior
to the date of such Joint Notice, and (iii) the number of Paid Shares to be
retained by TPL or transferred to PT Holding or Valeura in satisfaction of the
Indemnified Damages.

(b) Upon receipt of such Joint Notice specified in Section 4.3(a), Escrow Agent
shall forthwith deliver the Escrowed Instruments then held by it to TPL. Upon
receipt of the Escrowed Instruments, TPL shall (i) retain the number of shares
representing its Paid Shares if TWL is an indemnified party, (ii) forthwith
cause its transfer agent to issue and deliver to PT Holding and/or Valeura, as
appropriate, one or more share certificates representing their Paid Shares if
either or both are the indemnified parties entitled to Indemnified Damages,
together with any dividends thereon, and (iii) forthwith cause its transfer
agent to issue in the name of MMC and deliver to MMC one or more share
certificates representing the balance of the Reserved Shares at that time as
contemplated pursuant to Section 4.5. together with any dividends thereon.

(c) If multiple Parties are entitled to Indemnified Damages, in the event the
aggregate of (i) the number of shares TPL is entitled to retain and (ii) the

 

4



--------------------------------------------------------------------------------

number of shares PT Holding and Valeura are entitled to be transferred pursuant
to this Section 4.3 exceeds the number of shares of Common Stock then held by
Escrow Agent, then the number of shares of Common Stock to be retained by TPL or
to be transferred to PT Holding or Valeura shall be pro-rated among TWL, PT
Holding and Valeura based on the amount of the Indemnified Damages each such
Party is entitled to and the aggregate amount of all Indemnified Damages all
such parties are entitled to, without limiting any right of such Party to claim
against MMC for a deficiency.

4.4 If MMC is determined to be not responsible to pay any Indemnified Damages to
any of TWL, TPL, PT Holding and Valeura upon the final resolution of all
Indemnification Claims, then such Parties (as appropriate, each in its capacity
as a claiming party which has previously delivered a Claim Notice to Escrow
Agent pursuant to Section 3.1 of this Agreement) and MMC shall instruct Escrow
Agent in a Joint Notice to release the Escrowed Instruments to MMC. Any notice
given under this Section 4.4 may only be given on or after the first anniversary
of this Agreement.

4.5 After the first anniversary of the Effective Date, to the extent there are
still any Reserved Shares held by the Escrow Agent after all Indemnification
Claims are finally resolved and the TA Stock is retained, transferred or
released by or to the Parties pursuant to the other provisions of this
Section 4, then the Parties (other than Escrow Agent) shall execute and deliver
a Joint Notice to Escrow Agent, directing Escrow Agent to release such Reserved
Shares (and all dividends thereon) to MMC.

5. Escrow Agent Provisions.

5.1 Escrow Agent is not a party to, or bound by, any agreement or instruments
which may be deposited under, evidenced by, or which arises out of this
Agreement.

5.2 Escrow Agent acts hereunder as a depository only and is not responsible or
liable in any manner whatever for the sufficiency, correctness, genuineness, or
validity of any instrument deposited with it hereunder, or with respect to the
form or execution of the same, or the identity, authority, or rights of any
person executing or depositing the same.

5.3 Escrow Agent shall not be required to take or be bound by notice of any
default of any person, or to take any action with respect to such default
involving any expense or liability, unless notice in writing is given to Escrow
Agent consistent with the terms of this Agreement. This Agreement shall not be
subject to rescission or modification except upon receipt by Escrow Agent of
written instructions of all other Parties hereto or their successors in
interest, and no such modification shall be effective unless and until consented
to in writing by Escrow Agent.

5.4 Escrow Agent shall be protected in acting upon any notice, request, waiver,
consent, receipt, or other paper or document believed by Escrow Agent to be
genuine and to be signed by the proper Party or Parties.

5.5 Escrow Agent shall not be liable for any error of judgment or for any act
done or step taken or omitted by it in good faith, or for any mistake of fact or
law, or for

 

5



--------------------------------------------------------------------------------

anything which it may do or refrain from doing in connection herewith, except
its own willful misconduct, and Escrow Agent shall have no duties to anyone
except the Parties hereto.

5.6 Escrow Agent may consult with legal counsel in the event of any dispute or
questions regarding this Agreement, or Escrow Agent’s duties hereunder, and
Escrow Agent shall incur no liability and shall be fully protected in acting in
accordance with the opinion and instructions of such counsel.

5.7 Escrow Agent assumes no liability and the Parties hereto consent and agree
that Escrow Agent shall have no liability for any defalcation, insolvency,
receivership or conservatorship of the depository institution.

5.8 Escrow Agent shall have no liability due to the filing by any of the Parties
(other than Escrow Agent) for bankruptcy or the consequences or effect of such a
bankruptcy on the funds and/or documents deposited hereunder.

5.9 For its services hereunder, Escrow Agent shall be entitled to the fees as
set forth on Exhibit “A” attached hereto. Such fees shall be borne equally among
MMC, TWL, PT Holding and Valeura.

5.10 The Parties hereto further agree that Escrow Agent assumes no liability for
and is expressly released from any claim or claims whatsoever in connection with
the receiving, retaining and delivering of the Escrowed Instruments except to
account for delivery made thereon. Deposit by Escrow Agent of the Escrowed
Instruments comprising the escrow contemplated herein into any court shall
relieve Escrow Agent of all further responsibility and liability. Escrow Agent
is hereby expressly authorized to disregard in its sole discretion any and all
notices or warnings given by any of the Parties hereto (other than a fully
executed Joint Notice given pursuant to Section 4 of this Agreement), or by any
other person or corporation. Escrow Agent is hereby expressly authorized to
regard and to comply with and obey any and all orders, judgments or decrees
entered or issued by any court with or without jurisdiction, and in case Escrow
Agent obeys or complies with any such order, judgment or decree, it shall not be
liable to any of the Parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
be entered without jurisdiction or be subsequently reversed, modified, annulled,
set aside or vacated. In case of any suit or proceeding regarding the escrow
contemplated herein into which Escrow Agent is or may be at any time a party, it
shall have a lien on the contents hereof for any and all cost, attorneys’ fees,
whether such attorneys shall be regularly retained or specially employed, and
other expenses which it may have incurred or become liable for on account
thereof, and it shall be entitled to reimburse itself therefor out of said
deposit. The Parties, other than Escrow Agent, jointly and severally agree to
indemnify and hold harmless Escrow Agent from all loss, costs or damages
incurred, including but not limited to attorneys’ fees, by reason of this
Agreement or the subject matter hereof or any cause of action which may be filed
in connection therewith and to pay Escrow Agent, upon demand, all such costs,
fees and expenses so incurred.

 

6



--------------------------------------------------------------------------------

5.11 In the event that Escrow Agent performs any service not specifically
provided hereinabove, or that there is any assignment or attachment of any
interest in the subject matter of this escrow or any modification thereof, or
that any controversy arises hereunder, or that Escrow Agent is made a party to,
or intervenes in, any litigation pertaining to this escrow or the subject matter
hereof, Escrow Agent shall be reasonably compensated therefor and reimbursed for
all costs and expenses occasioned thereby; and the Parties hereto agree jointly
and severally to pay the same and to indemnify Escrow Agent against any loss,
liability, or expense incurred in any act or thing done by it hereunder.
Notwithstanding any of the provisions set forth in this Section 5, Escrow Agent
may interplead the subject matter of this escrow into any court of competent
jurisdiction in Dallas County, Texas, and the act of such interpleader shall
immediately relieve Escrow Agent of its duties, liabilities, and
responsibilities hereunder.

6. General Provisions.

6.1 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt) or electronic mail, provided
that a copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a Party may designate by notice to the other Parties). A copy of any
notice, consent, waiver or other communications shall also be sent by electronic
mail to the recipient’s address set forth below; provided, however, that the
failure to comply with this requirement shall not affect the effectiveness of
such notice, consent, waiver or other communication if the other provisions of
this Section 6.1 are followed.

 

MMC:

     

Mustafa Mehmet Corporation

  

ATTN: Harvey R. Clapp, III

  

5030 Anchor Way

  

Christiansted, Vl 00820

  

Phone: 340-719-3885

  

Facsimile No.: 340-719-3888

  

E-Mail: hrclapp3@aol.com

with a copy to:

  

Donovan M. Hamm, Jr., Esq.

  

Hamm Law Firm

  

5030 Anchor Way

  

Christiansted, VI 00820-4521

  

Phone: 340-773-6955

  

Facsimile No.: 340-773-3092

  

E-Mail: dmh@hammlawvi.com

 

7



--------------------------------------------------------------------------------

TPL and TWL:

  

TransAtlantic Worldwide, Ltd.

  

ATTN: Scott Larsen

  

5910 N. Central Expressway, Suite 1755

  

Dallas, Texas 75206

  

Phone: 214-220-4323

  

Facsimile No.: 214-265-4711

  

E-Mail: scott.larsen@tapcor.com

with a copy to:

  

Jeff Mecom

  

Executive Vice President

  

TransAtlantic Petroleum Ltd.

  

5901 N. Central Expressway, Suite 1755

  

Dallas, Texas 75206

  

Phone: 214-220-4323

  

E-Mail: jeff.mecom@tapcor.com

Valeura:

  

Valeura Energy (Netherlands) COOP

  

Locatellikade 1, 1076 AZ

  

Amsterdam, Netherlands

  

ATTN: Johannes Fredericus Verhaert

  

Phone: +31(0) 205755600

  

Fax: +31(0) 206730016

  

E-Mail: frits.verhaert@TMF-Group.com

with a copy to:

  

Valeura Energy, Inc.

  

ATTN: James D. McFarland

  

550, 333-11th Avenue SW

  

Calgary, AB

  

T2R 1L9

  

Phone: 403.237.7102

  

Fax: 403.237.7103

  

Email: jmcfarland@valeuraenergy.com

 

8



--------------------------------------------------------------------------------

PT Holding:

  

Pinnacle Turkey Holding Company, LLC

  

ATTN: Peter M. Dobelbower, Manager

  

7701 SW 44th Street

  

Oklahoma City, OK 73179

  

Phone: (405) 745-1720

  

Fax: (405) 745-1721

  

E-Mail: peter.dobelbower@hobbylobby.com

with a copy to:

  

Tom Blalock

  

Commercial Law Group, P.C.

  

5520 North Francis Avenue

  

Oklahoma City, OK 73118

  

Phone: (405) 254-5727

  

Fax: (405) 232-5553

  

E-Mail: tblalock@clgroup.org

Escrow Agent:

  

American Escrow Company

  

ATTN: Carla D. Janousek, CES®

  

2626 Howell St., 10th Floor

  

Dallas, Texas 75204

  

Direct: (214) 855-8879

  

Fax: (214) 855-8848

  

E-Mail: cjanousek@republictitle.com

6.2 Entire Agreement and Modification. This Agreement supersedes all prior
agreements among the Parties with respect to its subject matter and constitutes
a complete and exclusive statement of the terms of the agreement among the
Parties with respect to its subject matter. This Agreement may not be amended
except by a written agreement executed by all Parties.

6.3 Assignments, Successors, and No Third-Party Rights.

(a) No Party may assign any of its rights under this Agreement without the prior
consent of the other Parties.

(b) This Agreement will apply to, be binding in all respects upon, and inure to
the benefit of the successors and permitted assigns of the Parties.

(c) Nothing expressed or referred to in this Agreement will be construed to give
any person, other than the Parties to this Agreement, any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement.

 

9



--------------------------------------------------------------------------------

(d) This Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Parties to this Agreement and their successors and
permitted assigns.

6.4 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

6.5 Governing Law. This Agreement and the rights and obligations of the parties
under this Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.

6.6 Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile signature, each of which will be deemed to be an original
copy of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the date first above written.

 

MMC: MUSTAFA MEHMET CORPORATION, an exempt company organized under the laws of
the United States Virgin Islands

By: /s/ Harvey R. Clapp, III

Name: Harvey R. Clapp, III

Title: President

TWL: TRANSATLANTIC WORLDWIDE, LTD., an international business company organized
under the laws of the Commonwealth of the Bahamas

By: /s/ Jeffrey S. Mecom

Name: Jeffrey S. Mecom

Title: Vice President

TPL: TRANSATLANTIC PETROLEUM LTD., an exempt company with limited liability
organized under the laws of Bermuda

By: /s/ Jeffrey S. Mecom

Name: Jeffrey S. Mecom

Title: Vice President

PTI: PINNACLE TURKEY HOLDING COMPANY, LLC, a Delaware limited liability company

By: /s/ Peter M. Dobelbower

Name: Peter M. Dobelbower

Title: Manager

 

11



--------------------------------------------------------------------------------

VALEURA: VALEURA ENERGY (NETHERLANDS) COOPERATIEF UA. By: /s/ James D. McFarland
Name: James D. McFarland Title: Director VALEURA ENERGY (NETHERLANDS)
COOPERATIEF UA. By:   TMF Management B.V.   By: /s/ Lucas Duysens   Name: Lucas
Duysens   Title: Attorney-in-Fact ESCROW AGENT: AMERICAN ESCROW COMPANY, a Texas
corporation By: /s/ Carla D. Janousek Name: Carla D. Janousek Title: Senior Vice
President

 

12